Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11-17,19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0317933 A1 to Shoshan.
	Re claim 1, Shoshan discloses a method for recommending content based on gaming progress (The title identifies Shoshan as pertaining to automatic game support content generation and retrieval. [0010] presents a summary of one embodiment of Shoshan which involves receiving real-time game play data, analyzing it, determining if any data represents known game states or scenarios, and sending relevant audio/video game tips or recommendations appropriate to the player. Herein Shoshan describes that, “The selected portion of a video game sent to the one or more gamers computers comprises video or video/audio clips corresponding to the one or more of the gamers’ virtual in-game location or game state.  The selected portions include one or more of game tips or recommendations for play. The recommendations for play derive from one or more of: player attributes, gamer level, game state, and virtual in-game position of the gamer.”) comprising:
	receiving, from a computing device over a communication network, video game performance data ([0041] describes, “there may be provided, on a computing platform,
a gameplay support module which may include computer executable code for: (1) detecting one or more game parameters of a game being played on the same or functionally associated computing platform,” and that, “the gameplay support module may access Application Interfaces (API's) of the video game. […] the video game may access Application Interfaces (API's) of the gameplay publisher […] the gameplay support module code may be at least partially interwoven with the code of the video game. […] the gameplay support module code may be integrated into or with a gaming platform such as for example, "Steam".”
[0042] describes that, “the gameplay publisher and/or the gameplay support module may detect in the video game and/or in the audio stream one or more game parameters. The game parameters may comprise: A game identifier such as the game name; the game version; the level played within the game; the progress within the level; the time it took the player to make that progress in the game; position of the player; the direction the player is looking at; number of failures in the level; character type such as magician, warrior, alien, etc.; player resources such as weapons, ammunition, strength, life, mana, Inventory, energy, abilities, money; Active resources such as weapons, armor, shield, rings; Commands given to the player; and statistics relating to player performance.”
[0043] further describes that, “the gameplay publisher and/or the gameplay support module may detect the one or more game parameters by watching the matrices passing through the graphics pipeline and analyzing these matrices to extract information such as the virtual camera location and/or orientation, different objects location, etc. […] the gameplay based on performance of an identified challenge in the video game using the computing device, wherein the video game performance data comprises an identifier of the video game and an identifier of the identified challenge ([0002] describes that it is known that, “Computer or video games are becoming increasingly challenging, and gamers are spending much of their time struggling to overcome these challenges. Often, gamers need to repeat a certain level of the game over and over again in order to be able to progress to the next level.”
[0042] describes that, “the gameplay publisher and/or the gameplay support module may detect in the video game and/or in the audio stream one or more game parameters. The  game parameters may comprise: A game identifier such as the game name; the game version; the level played within the game; the progress within the level; the time it took the player to 
[0045] describes that, “the gameplay support module may initiate a tutorial search only upon a content consumer's request, (e.g. when the content consumer failed a challenge several times and requires assistance in the game).” the emphasized exemplary challenge being monitored and which a consumer failed meets the limitation of an identified challenge in the video game. [0045] further describes an exemplary identified challenge as “the consumer is about to leave a scene which includes a secret and which the content consumer did not reveal” This is a more specific example of an identified challenge.
 [0064] also describes that a player may make manual selections of a “game from a list of games in the dropdown menu 10” and of a challenge, “the game stage from the dropdown menu 12” 
determining, the video game based on a criterion stored in memory, whether performance data indicates a failure to overcome the challenge in the video game ([0012] describes, “the game play publisher computer systems are configured to detect the failure by the one or more gamers to succeed at one or more positions during a game a specified number of times and to recommend to the one or more gamers one or more video or video/audio clips tutorials corresponding to the one or more positions. The specified number of times may be greater than 1.” [0042] describes that, “the gameplay publisher and/or the gameplay support and which the content consumer did not reveal”)
and in response to determining that the video game performance data indicates the failure to overcome the challenge in the video game, querying a content database to identify for recommendation an item of content of a plurality of content items that correspond to the identifier of the video game and the identifier of the identified challenge, receiving a selection of the item of content of the plurality of content items based on the criterion stored in memory; and transmitting, for display via the computing device, a recommendation of the selected item of content (again see [0012], [0042], [0045], “the game the gameplay support module may initiate a tutorial search only upon a content consumer's request, (e.g. when the content consumer failed a challenge several times and requires assistance in the game). According to some embodiments of the present invention, the gameplay support module may provide the content consumer an option to set various filters according to which tutorials will be searched and suggested. For example, the content consumer may request the gameplay support module to search only for secrets when the content consumer is about to leave a scene which includes the secret and which the content consumer did not reveal. And [0049], "In this example of FIG. 7, the conclusion of the heuristic module (215) is saved by the remote application as a game parameter in the metadata file associated with the video capture uploaded by the gameplay publisher. In the exemplary case in which the signatures are received from a gameplay support module, the conclusion of the heuristic module (215) can be used by a recommendation engine which searches a database for a matching tutorial. The recommendation engine then suggests to the gameplay support module a list of matching tutorials from which the content consumer can select the one he wishes to watch.”)
Re claims 2, 12, [0012] describes, the game play publisher computer systems are configured to detect the failure by the one or more gamers to succeed at one or more positions during a game a specified number of times and to recommend to the one or more gamers one or more video or video/audio clips tutorials corresponding to the one or more positions. The specified number of times may be greater than 1.” Refer additionally to: [0042], which describes that, "the gameplay publisher and/or the gameplay support module may detect in the video game and/or in the audio stream one or more game parameters. The game parameters may comprise: [...] number of failures in the level;" and also [0059], which describes measuring and recording a number of failures of a player compared to other players to establish a difficulty a given player is having overcoming a challenge.
Re claims 3 and 13, [0032] describes that the recommendation engine receives a plurality of requests from a plurality of consumers 6 who are playing games resulting in unique instances of metadata that causes individual video clips that match the metadata to be suggested to the consumers. See also Fig. 1, “Content Consumers” 6 each in two-way communication with recommendation engine 3. 
Re claims 4-5, 14-15, Shoshan discloses that the tutorial videos recommended by his system and served to consumer players who are judged to need them can be authored by other players who have successfully completed challenges in games. Refer to tutorial generation in [0030]-[0035] which describe a gameplay publisher application being run on video game 
Re claims 6, 16, [0057] describes that, “the gameplay publisher and/or the gameplay support module may extract certain information from the gameplay, for instance, the tutorial publisher's or the content consumer's skill or the difficulty of a certain scene/game level. For example, by determining the time it takes the gamer to progress within a level and/or by the number of times he failed/died in a certain location, the gameplay publisher and/or the gameplay support module may under­ stand the level difficulty and/or the gamer's skill. A failure/ death can be determined for instance, by an instant change of position/orientation, and/or by detecting a loading screen.” A loading screen, indicating that a previous game has ended and a new game is beginning, and/or a death in the game meet the limitation of a termination of an attempt to overcome a challenge. 
Re claims 7, 17, Shoshan discloses that users can specify filters that serve as content recommendation settings for their user account. [0045] states that, “the gameplay support module may provide the content consumer an option to set various filters according to which tutorials will be searched and suggested. For example, the content consumer may request the gameplay support module to search only for secrets when the content consumer is about to leave a scene which includes the secret and which the content consumer did not reveal.”
Re claims 9 and 19, [0059] describes that the tutorial videos available for selection can be subject to ratings and/or voting by consumers which result in rating/vote statistics to be 
Re claim 11, refer to the rejection of claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shoshan in view of US 2013/0005471 to Chung.
Re claims 10, 20, Although Shoshan already contemplates metadata associated with tutorial videos being used to affect selection thereof by gameplay support modules (such as consumer’s ratings/votes), Shoshan does not specifically contemplate using timestamps to affect the recommendation of these tutorials. 
Chung is an analogous prior art reference in the art of generating hints for interactive video games that teaches in [0053] that a stored hint should be forwarded to the player based on criteria including “on a last recently stored basis”. It would have been obvious to one having ordinary skill in the art at the time of the invention that Shoshan’s tutorial information could have been recommended based on a most recent upload or last-modified time stamp as taught by Chung without causing any unexpected results. The motivation to do so would be to ensure . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715